Case 1:19-cv-00441-WJM-NYW Document 31 Filed 05/24/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00441-NYW

  HI-TECH PAINTLESS DENT REPAIR, INC., an Illinois corporation

         Plaintiff (s).

  v.

  ERGASH AKHATOV, an individual; and
  SEMURG DENT REMOVAL, INC., a Colorado corporation

         Defendant(s).


         PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND BILL OF COSTS


         Plaintiff Hi-Tech Paintless Dent Repair, Inc. (“Plaintiff”), by and through undersigned

  counsel, hereby files its Motion for Attorneys’ Fees pursuant to D. Colo. L.Civ.R 54.3. Plaintiff

  requests an award of attorneys’ fees in the amount of $11,450.50 and costs and expenses in the

  amount of $5.30, representing amounts incurred through May 23, 2019.

         Plaintiff filed its action in the District Court for the City and County of Denver (Case

  No.19CV30082) on January 9, 2019, seeking damages from Ergash Akhatov, an individual

  residing in Colorado, and Semurg Dent Removal, Inc., a Colorado corporation (“Semurg,” and

  together with Mr. Akhatov, the “Defendants”), for Defendants’ breach of contract, tortious

  interference of contract, unjust enrichment, and fraudulent transfer, all claims for relief arising

  solely out of Colorado state law. On February 14, 2019, Defendants filed their Notice of Removal

  with this Court pursuant to 28 U.S.C. § 1446. The removal was based solely on diversity of

  citizenship pursuant to 28 U.S.C. § 1332.
Case 1:19-cv-00441-WJM-NYW Document 31 Filed 05/24/19 USDC Colorado Page 2 of 5




           Plaintiff filed its Entry of Appearance and Motion for Remand (“Motion”) on March 13,

  2019, requesting that this case be remanded to the District Court for the City and County of Denver,

  State of Colorado. On April 12, 2019, the Court entered its Order granting Plaintiff’s Motion and

  remanded this case to Denver County District Court. The Court further granted Plaintiff’s request

  for costs and expenses, including attorney fees, incurred as a result of the improper removal

  pursuant to 28 U.S.C. § 1447(c), ordering Plaintiff to file a bill of costs and motion for attorney

  fees.

  I.       Attorneys’ Fees

           Three attorneys and one paralegal worked on the above-captioned case: Senior Associate

  Attorney Samuel J. Scheurich (“SJS”), Senior Associate Attorney Keenan M. Jones (“KMJ”),

  Associate Attorney Darren B. Kaplan (“DBK”), and Paralegal Nicole N. Chapman (“NC”). The

  following is a summary by timekeeper of Plaintiff’s counsel’s time and fees:

      Timekeeper                             Hours                     Rate 1                     Total
      Samuel J. Scheurich                     3.9                     $330.00                   $1,287.00
      Keenan M. Jones                         1.7                     $315.00                    $535.50
                                              6.8                     $275.00                   $1,870.00
      Darren B. Kaplan                        5.6                     $275.00                   $1,540.00
                                              9.0                     $250.00                   $2,250.00
      Subtotal Attorney Time                  27                                                $7,482.50

      Nicole N. Chapman                       18.8                    $160.00                   $3,008.00
                                               6.4                    $150.00                    $960.00
      Subtotal Paralegal Time                 25.2                                              $3,968.00

      TOTAL                                   52.2                                             $11,450.50

  The Declaration of Keenan Jones, attached hereto as Exhibit 1, labels billing entries by category,

  explained in greater detail below.



  1
   Hoban Law Group increased its attorneys’ and paralegals’ hourly rates on March 16, 2019, as part of its annual
  hourly rate adjustment. This occurred during the pendency of Defendants’ efforts to remove this matter to federal
  court. Mr. Scheurich started at Hoban Law Group on March 18, 2019.


                                                         2
Case 1:19-cv-00441-WJM-NYW Document 31 Filed 05/24/19 USDC Colorado Page 3 of 5




         A.      Removal of Case to Federal Court

         Defendants filed their Notice of Removal to Federal Court Based on 28 U.S.C. § 1332 and

  Jury Demand (Docket No. 1) on February 14, 2019. Plaintiff’s counsel and paralegals spent a total

  of 4 hours working on removal issues (KMJ spent 2.0 hours, DBK spent 0.8 hours, and NC spent

  1.2 hours).

         B.      Motion for Remand and Motion to Stay Proceedings

         Plaintiff filed its Entry of Appearance and Motion for Remand (Docket No. 13) and Motion

  to Stay Pending Ruling on Plaintiff’s Motion for Remand (Docket No 14) on March 13, 2019.

  Plaintiff’s counsel and paralegal spent 4.7 hours on its Motion to Stay (KMJ spent 1.6 hours, DBK

  spent 1. hours, and NC spent 1.5 hours), which was denied by the Court. Counsel spent an

  additional 15.4 hours fully briefing Plaintiff’s Motion for Remand (SJS spent 1.6 hours, KMJ spent

  1.5 hours, DBK spent 9.8 hours, and NC spent 2.5 hours). The Court entered its Order (Docket

  No. 29 - no document) on April 12, 2019, granting Plaintiffs Motion for Remand and ordering

  Plaintiff to file a bill of costs and motion for attorneys’ fees by May 26, 2019.

         C.      Motion to Dismiss

         Defendants filed their Motion to Dismiss for Failure to State a Claim Under F.C.R.P.

  12(b)(6) (Docket No. 24) on April 2, 2019. Plaintiff’s counsel and paralegal spent 1.4 hours (KMJ

  spent 0.9 hours, and DBK spent 0.5 hours) researching, conferring, and briefing dismissal issues.

         D.      Consent to Magistrate, Status Conference and Scheduling Order

         Plaintiff’s counsel and paralegal devoted 5.8 hours (SJS spent 1.9 hours, KMJ spent 1.1

  hours, DBK spent 1.1 hours, and NC spent 1,7 hours) to joint and routine administrative pleadings

  necessitated by Defendants’ improper removal, including setting the Scheduling Conference




                                                    3
Case 1:19-cv-00441-WJM-NYW Document 31 Filed 05/24/19 USDC Colorado Page 4 of 5




  (Docket No. 15-no document), Election Concerning Consent/Non-Consent to United States

  Magistrate Judge Jurisdiction (Docket No. 16), and Proposed Scheduling Order (Docket No. 27).

         E.      Client Communications and Other Administrative

         After removal, Plaintiff’s counsel and paralegal dedicated 2.1 hours (KMJ spent 0.1 hours,

  DBK spent 0.3 hours, and NC spent 1.7 hours) to correspondence and communications with

  Plaintiff to discuss issues, status, and other aspects of the case, and other administrative case

  management tasks associated with removal.

         F.      Motion for Attorneys’ Fees

         Finally, Plaintiff’s counsel and paralegal dedicated 18.8 hours (SJS spent 0.4 hours, KMJ

  spent 1.3 hours, DBK spent 0.5 hours, and NC spent 16.6 hours) to drafting this motion for

  attorneys’ fees and compiling supporting documentation.

  II.    Costs

         Plaintiff’s counsel’s costs are set fourth in Exhibit 2 to the Declaration of Keenan M. Jones.

  All costs and expenses for which Plaintiff’s counsel seeks reimbursement are reasonable.

         WHEREFORE Plaintiff respectfully requests that the Court award its attorneys’ fees in the

  amount of $11,450.50 and costs and expenses in the amount of $5.30, representing amounts

  incurred through May 23, 2019.

  Respectfully submitted this 24th day of May, 2019.
                                                               HOBAN LAW GROUP


                                                               s/ Keenan M. Jones
                                                               Keenan M. Jones, #45417
                                                               730 17th Street, Suite 420
                                                               Denver, CO 80238
                                                               P: (303) 674.7000
                                                               F: (303) 382.4685
                                                               keenan@hoban.law
                                                               Attorneys for Plaintiff



                                                   4
Case 1:19-cv-00441-WJM-NYW Document 31 Filed 05/24/19 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of May, 2019, a true and correct copy of the foregoing
  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES was electronically filed with the Clerk of
  the United States District Court for the District of Colorado using its CM/ECF system and served
  the same via the CM/ECF system on all counsel of record:

  Tyler Jeffery, Esq.
  Igor Raykin, Esq.
  KISHINEVSKY & RAYKIN, ATTORNEYS AT LAW
  2851 South Parker Road, Suite 150
  Aurora, CO 80014
  Attorneys for Defendants

  U.S. District Court
  901 19th Street
  Denver, CO 80294

                                                               s/ Nicole N. Chapman




                                                   5
